GAROUTTE, J.
The defendant has been convicted of a felony, alleged by information to have consisted in the seduction of an unmarried female of previous chaste character, under promise of marriage.
Upon cross-examination the father of the prosecutrix was *467asked by defendant’s attorney as to the character of his other two daughters, and an objection was sustained to the question. Thereupon he offered to prove by the witness “that this girl’s sisters, with whom she associated and lived, both had children out of wedlock, and that they were all raised up together, and .that these illegitimate children were born in the house with this witness while they were all living together with the father of the prosecuting witness.” Aside from other considerations, it may be said this evidence was essentially a part of defendant’s case, and therefore inadmissible at this stage of the proceedings. The witness upon the stand had been asked nothing in his examination in chief as to such matters, and under those circumstances the offer, at that particular point -of time, was clearly improper, and rightly rejected by the court.
It is claimed that the information does not state a public offense. It is there charged “did willfully, unlawfully, and feloniously, under a promise by him made that he would marry and take to wife one Josefa Valenzuela, an unmarried female person of previous chaste character, seduce,” et cetera. It is insisted that the promise of marriage must be made to the female, and that here it is not so alleged. This allegation of the information is in the language of the statute, and we deem it sufficient. Probably it would have been better pleading if there had been a direct allegation that the promise was made to the female; but the statute clearly contemplates that the promise should be so made, and the offense being charged in the language of the statute, we hold the information sufficient.
There is nothing in the contention of defendant that the judgment is void because the offense of which he had been convicted is there called “seduction.” The defendant was found guilty by a jury of the crime of seduction as charged in the information. The facts there set out, if proven, clearly constituted the seduction of the prosecutrix, and the defendant was convicted of such seduction. In using the word “seduction” in the judgment reference was had to the seduction referred to in the verdict of the jury. We have examined with care the instructions giyen and refused. Those given embrace a full and sufficient disquisition of the law bearing upon the facts of the case, and we find no legal objection to any of them. Those refused were *468either not proper to be given under any circumstances, or their subject matter was covered by others already given.
For the foregoing reasons the judgment and order are affirmed.
Van Fleet, J., and Harrison, J., concurred.